424 F.2d 554
Beatrice J. CARSON, Appellant,v.Robert H. FINCH, Secretary of Health, Education and Welfare, Appellee.
No. 14112.
United States Court of Appeals, Fourth Circuit.
May 7, 1970.

Appeal from the United States District Court for the District of South Carolina, at Greenville; Charles E. Simons, Jr., Judge.
John B. Culbertson, Greenville, S. C., for appellant.
William D. Ruckelshaus, Asst. Atty. Gen., Joseph O. Rogers, U. S. Atty., Kathryn H. Baldwin and A. James Barnes, Attys., Department of Justice, for appellee.
Before BOREMAN, BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
Upon examination of the record, briefs and appendices, we are of opinion to dispense with oral argument.


2
The application of appellant, Beatrice J. Carson, for social security disability benefits was denied by the Secretary of Health, Education and Welfare. The district court, upon review, found that the Secretary's denial of benefits was supported by substantial evidence and granted the Secretary's motion for summary judgment.


3
We reach the conclusion that the court below correctly determined that the Secretary's decision is supported by substantial evidence and we, therefore, further conclude that the judgment of the district court should be affirmed. Bolick v. Finch, 423 F.2d 723 (4 Cir. 1970); Laws v. Celebrezze, 368 F.2d 640 (4 Cir. 1966).


4
Affirmed.